NO. 07-04-0282-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JANUARY 28, 2005
______________________________

JOE DAVID MENCHACA, 
 
									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

NO. A3857-0403; HON. ROBERT W. KINKAID, JR., PRESIDING
_______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.
	Appellant, Joe David Menchaca, appeals his conviction for burglary of a habitation,
enhanced.  After receiving a jury trial, appellant was convicted of the charged offense. 
Furthermore, the jury found the enhancement paragraph to be true and assessed
punishment at 30 years in prison.  Thereafter, he timely noticed his appeal, and counsel
was appointed to represent him. The latter has moved to withdraw after filing a brief
pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
representing that he searched the record and found no arguable grounds for reversal. 
Furthermore, he represents that he informed his client of his right to review the record and
file a pro se brief or response.  We also informed appellant that any response he cared to
file had to be filed by December 23, 2004.  Appellant moved for an extension of the
deadline.  We granted the motion and extended the deadline to January 24, 2005.  To date,
appellant has neither filed a pro se response nor moved for another extension. 
	We now address the validity of the two potentially arguable issues raised by
appointed counsel.  The first involved the sufficiency of evidence to convict appellant of
burglary of a habitation.  The evidence shows that appellant along with two others kicked
in the victim's door of her house with the intent to take some "stuff."  Appellant gave a
statement to the police wherein he admitted that he was at the victim's house; however, he
said that the door had already been kicked in when the three arrived.  Appellant also stated
that he went in first and saw several items in the house.  
	Appellant's accomplice, Adam Comans, also admitted that all three discussed
breaking into the house with the intent to take "stuff" from it.  He further stated that all three
kicked in the door and took a step inside the house.  Appellant's cousin, Jeffrey Harris,
testified that appellant told him about the break in and that appellant left the house because
he heard a lady's voice calling the police.  From the foregoing evidence, we agree with
appellate counsel's assessment that the evidence was sufficient to support appellant's
conviction. 
	The second issue concerned counsel's effective assistance.  Appellate counsel
explained how the record is insufficient to support such a claim. Upon reviewing the
instances of deficient assistance outlined in appellant's brief, we agree with him.
	We also conducted our own review of the record pursuant to Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991) and found no arguable issue warranting reversal. 
Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial court is
affirmed. 
							Brian Quinn 
							   Justice 

Do not publish. 

may request same on or
before December 6, 2001.  
	It is so ordered.
							Per Curiam


Do not publish.